Citation Nr: 1136806	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  03-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities, claimed as due to VA medical treatment in 1994 and 1995 for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from December 1958 to March 1962.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2002 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

Upon reviewing the claim, the Board, in January 2004, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical documents that were missing from the claims folder at that time.  The claim was returned to the Board and, then in February 2007, the claim was remanded to the AMC so that further medical data, including VA doctors' opinions, could be obtained and included in the claims folder for review.  

After the claim was returned to the Board for a second time, the Board then issued a decision on the merits of the appellant's claim.  This occurred in September 2009.  In essence, the Board denied the appellant's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities, claimed as due to VA medical treatment in 1994 and 1995 for a cervical spine disorder.  The appellant was notified of this action and he subsequently appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court, for review.  (The Board would note that when the appellant appealed his claim to the Court, he engaged a private attorney for assistance before the Court.)  Upon reviewing the appellant's claim, and after the VA and the accredited attorney submitted a Joint Motion to Vacate and Remand, the Court adopted the Joint Motion and vacated/remanded the claim to the Board.  Thereafter, the Board remanded the claim to the RO for the purpose of obtaining copies of VA records that were not previously of record.  The claim has since been returned to the Board for review.  



FINDINGS OF FACT

An additional disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in the provision of the cervical spine disabilities, and any additional disability was an event reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the service member's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In May 2002, the agency of original jurisdiction (AOJ) sent a letter to the appellant providing the notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim of service connection.  The Board notes that the letter did not provide specific notice on how to establish a claim of service connection pursuant to 38 U.S.C.A. § 1151.  The appellant was provided this notice in a February 2004 letter (as well as in the November 2002 rating decision and the February 2003 Statement of the Case), however, and the claim was subsequently readjudicated after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board notes that the May 2002 letter also did not provide notice of the effective date and disability rating regulations.  Notice of these regulations was provided in February 2009, however, and although the notice postdated the initial adjudication and the claim was not readjudicated, because the claim has been denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-timely-notify prejudice to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following:  (1) based on the communications sent to the claimant (and his attorney and the previous accredited representative) over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  A review of the record indicates that over the long course of this appeal, the appellant has undergone many such examinations, and the results of those examinations are of record.  Of note is the most recent medical exam and review that was accomplished in December 2008.  The opinion provided in the examination results involved a review of the claims folder and the appellant's available service medical treatment records.  The opinion that was provided was supported by sufficient rationale. Therefore, the Board finds that, at the very least, that examiner's opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  Additionally, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Upon reviewing the development since the Board's Remand of December 2010, the Board finds there has been substantial compliance with its remand instructions with respect to the pronouncements made by the Court with respect to this claim.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The RO was tasked by the Board to obtain additional medical documents concerning the appellant's consent forms that were accomplished in 1994 and 1995.  Those records have been obtained and have been included in the claims folder for review.  The results were reviewed by the RO which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and since VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The appellant has come before the VA claiming that he now suffers from a disability of the cervical segment of the spine that was caused by improper VA treatment that occurred in 1994 and 1995.  He has asserted that "but for" the inadequate and improper treatment he received, he would not be suffering from his current neck disorder.  The RO has denied the appellant's claim and he has appealed to the Board for review.

The law provided, under 38 U.S.C.A. § 1151(West 1991), that where a appellant shall have suffered an injury, or an aggravation of an injury, as the result of hospitalization, medical or surgical treatment, not the result of such appellant's own willful misconduct, and such injury or aggravation results in additional disability or in death, disability compensation shall be awarded in the same manner as if such disability, aggravation, or death were service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the US Supreme Court (Supreme Court) found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  The Supreme Court further found that the implementing regulation in effect at that time, 38 C.F.R. § 3.358(c)(3) (1991), was not consistent with the plain language of 38 U.S.C.A. § 1151 with respect the regulation's inclusion of a fault or accident requirement.  See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991).  However, that same Court decision further held that not every "additional disability" was compensable.  The validity of the remainder of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S. Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to cast any doubt on the regulations insofar as they exclude coverage for incidents of a disease's or injury's natural progression, occurring after the date of treatment. . . VA's action is not the cause of the disability in those situations."  In sum, the Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA medical treatment and additional disability, but that not every additional disability was compensable.

Later, the Secretary of Veterans Affairs sought an opinion from the Attorney General of the United States as to the full extent to which § 1151 benefits were authorized under the Supreme Court's decision.  The requested opinion was received from the Department of Justice's Office of Legal Counsel on January 20, 1995.  In essence, the Department of Justice concluded "that the [Supreme] Court intended to recognize only a narrow exclusion [to the "no fault" rule], confined to injuries that are the necessary, or at most, close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to conform to the Supreme Court's decision.  Section (c)(3) of 38 C.F.R. § 3.358 was amended to remove the "fault" requirement that was struck down by the Supreme Court.  38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to show that the additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that compensation will not be payable for the continuance or natural progress of disease or injuries. 38 C.F.R. § 3.358(c)(3) now provides that "[c]ompensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the appellant, or, in appropriate cases, the appellant's representative.  'Necessary consequences' are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is precluded where disability (1) is not causally related to VA hospitalization or medical or surgical treatment, or (2) is merely coincidental with the VA hospitalization or medical or surgical treatment, or (3) is the continuance or natural progress of diseases or injuries for which VA hospitalization or medical or surgical treatment was authorized, or (4) is the certain or near certain result of the VA hospitalization or medical or surgical treatment.  Where a causal connection exists, there is no willful misconduct, and the additional disability does not fall into one of the above-listed exceptions, the additional disability will be compensated as if service-connected.

Effective October 1, 1997, 38 U.S.C. § 1151, relating to benefits for persons disabled by treatment or vocational rehabilitation, was amended by Congress.  See section 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the Supreme Court's decision in the Gardner case, which held that no showing of negligence is necessary for recovery under section 1151.  However, in a precedent opinion, the VA Office of the General Counsel held that all claims for benefits under 38 U.S.C. § 1151, filed before October 1, 1997, must be adjudicated under the code provisions as they existed prior to that date.  See VAOPGCPREC 40-97.

The regulations were amended to extend benefits under 38 U.S.C. § 1151 based on participation in compensated work therapy (CWT) program and are not relevant to this case.  69 Fed. Reg. 46,426 (Aug. 3, 2004).

For claims filed on or after October 1, 1997, as in this case, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b) (2010).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) (2010).  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the appellant.  38 C.F.R. § 3.358(c)(3) (2010).

Also, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2010).  Minor deviations from the requirements of 38 C.F.R. § 17.32 (2010) that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2010).  38 C.F.R. § 3.361(d)(2)) (2010).

Treatment records dating from March 1993 to October 4, 1994, reflect the appellant's histories of "severe pain in the neck" which radiated to the arms and diagnoses of cervical radiculopathy with impingement and "what appeared to be degenerative joint disease".  See Gillespie treatment records.

On October 13, 1994, the appellant was admitted to a VA Medical Center (VAMC) for an anterior cervical diskectomy and fusion of C5/C6 based on the appellant's history of progressive radicular pain in the left shoulder and associated numbness in the first two fingers of each arm, the failure of physical therapy to ameliorate the symptoms, and the results of a magnetic resonance imaging (MRI) scan which showed an osteophyte at C5/C6.  The surgery report documents that the surgery was uncomplicated, that post-operative x-ray images showed the bone plug was in good alignment, and that the appellant reported a significant improvement in left arm pain.  The appellant was discharged on October 17, 1994. 

The appellant was readmitted to the VAMC on December 5, 1994.  The appellant reported that, after the previous surgery, he felt a pop in his throat (and then began having trouble swallowing) after he tripped and fell while not wearing his neck collar.  Radiographic films revealed that the bone plug had popped out, and the appellant was admitted for re-fusion and fixation.  The associated records document that the appellant "did very well" postoperatively and that he was discharged on December 8, 1994.

After this surgery, the appellant reported recurrent neck pain and other associated symptoms, which were determined to be the result of osteomyelitis, a C4/C5 collapse, and peripheral neuropathy secondary to the cervical arthritis and repeated cervical surgeries.  See February 1995 VAMC surgery report; December 1994 Gillespie treatment record.  The appellant was then admitted to the VAMC on February 3, 1995, for a C4-5 corpectomy, fibula strut graft harvest and effusion, and a halo placement.  An immediate postoperative cervical spine film was satisfactory though the inferior portion of the graft was somewhat subluxed.  Approximately two weeks later, a second set of films were taken, which showed no change in the position of the bone plug.  The appellant was found to be in satisfactory condition with much improvement clinically and with maintained halo placement.  The appellant was discharged home on February 21, 1995, in "satisfactory condition".

The bone graft underwent subluxation, however, and on April 24, 1995, the appellant was readmitted to the VAMC for an exploration of the neck with a repositioning of the bone graft with a bone bank graft.  The postoperative notes indicate that there were no complications, that the appellant tolerated the procedure well, and that postoperative film showed good realignment and good positioning of the bone graft, and the appellant was discharged home on May 1, 1995.  See May 1995 VAMC surgery report.  It is unclear whether the appellant still had osteomyelitis at the time of discharge, but subsequent treatment records document that it was resolved by May 16, 1995.  See May 1995 VA treatment record.

In conjunction with all of the above procedures, the appellant completed consent and authorization forms for each of the procedures.  Copies of those consent forms are of record.  The forms are for surgical procedures that occurred on or about October 13, 1994, December 6, 1994, February 6, 1995, and April 24, 1995.  In signing these forms, the appellant declared that he understood the nature and purpose of the operation or procedure, he accepted the risks involved, and understood that the possibility of complications occurring as a result of the operation/procedure.  The appellant did not list any exceptions to any type of treatment that might be provided.  There is also no indication from the consent forms that the appellant had any objections or reservations to any treatment that he might receive.  In other words, the records show that the VA furnished surgical treatment to the appellant with his informed consent.  

Subsequent treatment records reflect persistent histories of severe radicular cervical spine pain, for which the appellant was diagnosed with osteoarthritis of the cervical spine and cervical neuropathy with nerve damage in the upper extremities secondary to the surgeries and osteomyelitis, as well as recurrent histories of headaches, muscle cramps, and pain at the graft site.  See e.g., November 1997, April 1998, February 1999 and January, April, and November 2000 Gillespie treatment records; November 2003 Gillespie statement; June 2003 VA treatment record.  The records also reflect findings that the appellant was involved in a motor vehicle accident with no apparent significant change to the cervical spine disorder in September 1996 and that his symptoms were worsened by a head injury in April 2000 and a fall in June 2003.  Finally, the records reflect complaints of generalized lower extremity pain which were attributed to degenerative joint disease of the hips and osteoarthritis of the lumbosacral spine with associated symptoms of sciatica.  See, e.g., May 2000 Gillespie treatment record.

A VA examination was done in September 2002.  The examination record reflects the appellant's history of leg pain at the site of the graft, cramps, burning, ankle pain, weakness, swelling, heat, redness, instability, giving way, and abnormal motion.  After examination, the appellant was diagnosed with pain and discomfort of the left leg following tibial bone graft harvest.

Another VA examination was conducted in March 2004.  The record reflects the appellant's history of chronic pain, particularly in the neck and upper extremities.  After examination and discussion with the appellant, the examiner diagnosed the appellant with post-diskectomy of the cervical spine with fusion and loss of function due to significant pain.  The examiner stated that he "cannot be sure that there are additional disabilities resulting [from] the surgeries in 1994 and 1995" and that he did "not believe that they occurred from carelessness, negligence, or lack of proper skill or error in judgment".  He added that "the only comment" he had was that "there was lack of continuity by one surgeon".

In a March 2005 letter, Dr. Gillespie opined that "the reversal of the lordotic curve, foraminal stenosis and spinal stenosis, as evidence on x-ray, would be the result of the staphylococcal infection you unfortunately contracted as a complication of your initial spine surgery.'

In May 2005, VA received a statement from a private treating physician.  See May 2005 S. Dick statement.  The physician noted the appellant's history of severe chronic cervicalgia with associated headaches, spasm, limitation of motion, and radicular pain with associated numbness.  The physician indicated that he had reviewed the appellant's "rather extensive past medical history", and he indicated that "if the history is only approximately correct", he believed " almost all the [appellant's] symptoms and findings on exam accrued subsequent to the surgeries performed at the [VAMC] and were the result of rejection of bone graft and multiple surgeries for osteomyelitis".  In other words, he believed the multiple surgeries performed on the neck were the cause of the "single most significant portion" of the appellant's head and neck pain and left-sided cervical radiculopathy.  Nevertheless, Dr. Dick stated also that he adjudged the last surgery as at least being moderately successful.  However, the neurologist did not conclude or opine or insinuate that there was a problem or deficiency in the VA hospital care, medical or surgical treatment or examination, or that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  The examiner also did not find that the appellant's current neck disability was an event which was not reasonably foreseeable.

Another VA examination was conducted in March 2007.  The record reflects the appellant's history of chronic moderate burning pain in the left ankle since the bone graft surgery.  After examination, review of the record, and discussion with the appellant, the examiner diagnosed the appellant with left ankle pain, status-post bone-grafting.  The examiner stated that in addition to his neck pain, the appellant had left ankle pain resulting from the grafting used to complete his cervical spine surgery.  The examiner concluded that the disability was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing treatment, however, and he indicated that it was not an event not reasonably foreseeable.

In December 2008, VA obtained an addendum opinion from a VA physician.  The physician, who indicated that he reviewed the claims file, reported that the appellant's "current disabilities are not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing care and treatment".  The physician also believed that there was no evidence of an event not reasonably foreseeable during the VA treatment.  The physician explained that the initial surgery was a complicated cervical spine surgery which "went well".  The physician indicated that the appellant had then suffered a major complication due to not wearing the cervical spine collar which required a second surgery.  In other words, because the appellant did not follow or ignored the instructions, i.e., the wearing of the cervical spinal collar, given to him by his medical care providers, he developed complications.  The physician explained that due to the nature of needing another surgery, the appellant had an increased inherent risk of complication - "each time there is a surgery there is a finite and definite risk of infection and subsequent complication".  The physician noted that in this case, the appellant suffered such a complication, namely the development of osteomyelitis.  In the physician's opinion, however, "all the appropriate pre/peri/post op[erative] procedures to minimize infection risk were followed during ALL [sic] his surgeries - as clearly outlined in the op[eration] notes and the anesthesia notes".  The examiner added that "once the etiology of the failure of the second surgery was found, [the appellant] was treated appropriately with the appropriate medications, consultations, and subsequent corrective surgeries in February and May 1995".  In sum, the physician found that the residuals that the appellant had had since 1995 were "typical for someone having had [four] spine surgeries".

As reported, the appellant has claimed that he received improper treatment for his neck disability.  Yet, the appellant is not a doctor nor has he undergone medical training.  The Board notes that the appellant is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the appellant is a lay person, and as a layperson, he does not have the expertise to opine regarding medical diagnosis or etiology.  He cannot state, with medical certainty, that the disability of the cervical segment of the spine that he now suffers therefrom was the result of faulty treatment at the VAMC.  With medical certainty, the appellant cannot claim that the surgeries that were performed were improper and that the treatment he received to treat the neck condition caused an additional, unforeseeable disability.  In the absence of evidence demonstrating that the appellant has the requisite training to proffer medical opinions, the contentions made by him are no more than unsubstantiated conjecture and are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the appellant may not self-diagnose or provide an opinion with respect to the causation of a disease or disability.

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit further stated in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting what was observed regarding the care he received at the VAMC.  The Board also believes that the appellant is sincere in expressing the opinion that he now has an additional disability due to his treatment.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau. The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the nature of the appellant's current spinal disability.  See Barr.  Thus, the lay assertions are not competent or sufficient.

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, there are the VA medical opinions referred to above concerning the assertions made by the appellant versus the letter written by the private doctor in March 2005.  The VA examiners have reviewed the complete claims folder including the statements provided by the service member.  In providing their opinions, the medical doctors were not equivocal, vague, or ambiguous with their opinions.  The VA examiners reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationales for all conclusions presented, as noted in the discussion above.

With respect to the letter by the private neurologist, the Board acknowledges that the examiner suggested the possibility of an additional disability due to the surgical treatment.  Yet, additional comments or statements that would explain this pronouncement were not provided by the private doctor.  The Board thus finds the assertions made by the doctor in March 2005 inconclusive and speculative.  In other words, it is not definitive in proving the claim.  The assertion is deemed to be of limited weight as the statements fail to assert a medical basis upon which the supposition was predicated.  The Court has made it clear that medical possibilities and unsupported medical opinions carry negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for weighing medical evidence.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

An examiner's opinion must be supported by clinical evidence and not merely general conclusions based on a history furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, his suppositions are no better than the facts alleged by the claimant, and may be accorded little weight with regard to the appellant's § 1151 claim.  See also LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit has recognized the Board's ""authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA,  . . . to assess the credibility and weight to be given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the neurologist couched his opinions using the phrase "suggests" and "possible".  In other words, he was not definite in his opinion.  More importantly, the private physician did not find that there was carelessness, negligence, lack of proper skill, an error in judgment, or a similar instance in fault in the treatment provided by the VA.  While the examiner may have insinuated that the appellant was now suffering from an additional disability, he did not provide any hypothesis concerning the additional disability nor was any documentation proffered by the doctor that would corroborate the assertions made by the appellant. Hence, the Board finds that the May 2005 letter and the statements contained therein to be less probative because it is vague, undefined, and open to interpretation.  

Accordingly, the Board attaches the most significant probative value to the VA opinions as they appear to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

Hence, after review of the evidence, the Board finds that service connection is not warranted for additional disabilities under 38 U.S.C.A. § 1151 (West 2002).  Initially, the Board notes that the evidence includes evidence which suggests that the appellant has an "additional disability" as a result of the VA-provided surgeries, namely the development of pain at the graft site and upper extremity neuropathy and weakness.  The evidence does not suggest that any additional disability is the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, however; rather, the evidence suggests that the surgeries were done properly and that the additional disability is the result of the need for multiple surgeries which was the result of the appellant's fall in 1994 rather than any error/fault/negligence on the part of VA.  Furthermore, the Board finds that the evidence does not document that the development of the additional disabilities was an event not reasonably foreseeable, though it does include an opinion that the additional disabilities were reasonably foreseeable.  As there is no competent medical evidence to the contrary (that the development of the additional disabilities is not reasonable), the Board finds that the appellant's additional disability was an event reasonably foreseeable, and thus, that service connection is not warranted pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for additional disabilities, claimed to be caused by surgical treatment provided by the VA, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


